Citation Nr: 1533534	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-07 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1979 to November 1979, from August 1981 to April 1992, and from May 1992 to April 1994 during 20 years of service with the Army National Guard.

This matter comes to the Board of Veteran's Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To request the Veteran's personnel records, to provide her the opportunity to provide evidence other than her own lay statements to corroborate her alleged stressors and to schedule her for a VA examination.

In September 2011, following receipt of a diagnosis of PTSD at the Kansas City VA Medical Center, the Veteran filed a claim for service connection for PTSD.  The Veteran presented with dark bruises on her arms from falling out of bed at night; she complained of "horrible trauma-related nightmares."  She indicated that her trauma-related symptoms became especially problematic within the past 7 years, although "she may have been depressed all her life."  The Veteran reported a history of both physical and emotional childhood abuse by her father.  She indicated being molested by one of her father's friends and that she saw her father kill a man.  She also indicated that during basic training, two men jumped her and tried to pull her clothes off.  She indicated having reported the incident and that she was told to "get herself a buddy and not walk alone."  She also indicated that while living on base at Los Alamitos, her supervisor shoved his way into her room. She indicated being able to fight him off and indicated she threatened to kill him if he ever touched her again.  He remained her supervisor for over a decade after the alleged incident.

In a November 2011 statement in support of claim, the Veteran reiterated that she was jumped by two men during basic training and told by her Sergeant not to walk alone.  She indicated that two weeks before graduation from basic training in July 1979, she was molested in the bushes after leaving a bowling alley.  She indicated that she was choked into unconsciousness.  When she awoke, she went to the barracks and locked the door before showering.  She indicated she was too afraid to report the incident because she remembered the attacker saying he knew who she was.  In addition, she related that in 1982 or 1983, her supervisor, Captain P., attacked her in her room when he was drunk.  She indicated needing a job and that after the incident, she did not say anything to anyone.

In another statement, the Veteran indicated that she initially sought treatment after she began experiencing nightmares.  She stated she would walk up screaming and in a sweat after dreaming someone was chasing or choking her.  She described the incidents she experienced while in the military and stated that she locked them away and pretended like they never happened.  She reported she had "no witness because [she] didn't trust anyone."  She reported that she asked for a transfer from Kansas to California after the completion of basic training and that she started drinking heavily and explained that she had nothing and no one without the military.  She stated that after she was transferred to California, she would put a chair or dresser against the door because she could not sleep at night.  She indicated she would go to work like nothing happened.  She stated she was a "closet drunk at night" and tried "to maintain during the day".  She admitted to being abused as a child and that her father told her "don't cry, don't tell" because he was "getting [her] ready for the real world."  She indicated that while in California, her supervisor, Captain P., entered her room and assaulted her.  She indicated fearing that he might rape her if she had not succeeded in fighting him off.  She stated that afterward she went and slept in her car on a side street.  She told no one because she did not think anyone would believe her.  She stated she had nowhere to go and no one to talk to as a new person in the unit.  

In December 2011, the Veteran's housemate submitted a statement.  She indicated having met the Veteran in February 2008 at work.  She indicated getting to know her and noticing "several negative patterns in her life."  The housemate indicated the Veteran experienced "night terrors" and would "kick and hit and scream out cursing, sometimes end[ing] up on the floor."  The Veteran told her about her past, to include the incidents that allegedly took place while serving in the National Guard.  The housemate suggested that the Veteran seek counseling.

In a November 2012 statement, the Veteran indicated she did not file a police report at the time because she was a black woman in her 20s and she was afraid of repercussions that could follow.  In the case of Captain P., he was an officer and she worked for him.  She believed that it was only her word against his and that no one would believe her.  She had no family or friends to turn to and felt very alone and scared.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

The evidence necessary to establish the claimed stressor varies depending on whether the Veteran "engaged in combat with the enemy".  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary for purposes of satisfying the in-service incurrence element of a service connection claim.  See 38 C.F.R. § 3.304(f).

In this case, however, the Veteran did not engage in combat and consequently, her lay testimony alone is not sufficient for purposes of establishing the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran's Army National Guard records show her to be a model soldier who received high praise throughout the years for an outstanding work ethic and exceeding expectations.  Captain P. does not appear in the available records.  As such, it is unclear whether all personnel records were requested and associated with the file.  On remand, the RO should ensure all available personnel records appear in the claims file, to include any records from the Joint Forces Training Base in Los Alamitos, California in the 1980s that might show evidence that the Veteran served under Captain P. during a period of active duty.   The RO should document all attempts to locate these records.

In this case, the Veteran's service treatment records (STRs) make no mention of the alleged assaults and are silent as to complaints of or treatment for psychiatric problems during a period of active duty.  The Board is mindful that veterans claiming service connection for disability due to in-service sexual assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  

Part of VA's duty to assist is to provide a veteran with a VA examination in certain circumstances.  Pursuant to 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he or she suffered an event, injury or disease in service; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds it appropriate, given the sensitive nature of this claim, to afford the Veteran a VA examination to determine whether a VA treatment psychologist finds that the Veteran's reports of in-service trauma are sufficient to base a PTSD diagnosis on in this case.  Notably, there is evidence of significant pre-service abuse and evidence of good behavior and superior performance during service; however, the Board finds there is not currently enough evidence of record for the Board to deny the claim without seeking a medical opinion as to the etiology of the Veteran's current psychiatric disability and whether that disability is PTSD that stems from her experiences while on active duty with the National Guard.

Prior to the examination, the Veteran should be afforded the opportunity to provide evidence, other than her lay statements, that the assaults in fact occurred during service and the RO must acquire the Veteran's personnel records and do any further appropriate development.  After all additional, available evidence is acquired, a medical opinion should be sought.  If the Veteran is found to have other psychiatric disorders besides PTSD, the examiner should opine as to whether they are at least as likely as not a result of or caused by service or any event therein.




Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records with the claims file.

2.  Request the Veteran's personnel records from the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, or any other appropriate location concerning her 20 years in the Army National Guard, to include any records from the Joint Forces Training Base in Los Alamitos, California that might indicate the Veteran served under Captain P.

All requests and responses, positive and negative, should be associated with the claims file.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), VA must continue efforts to locate requested records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

3.  The Veteran should be provided another opportunity to provide corroboration other than her lay statements that the alleged assaults occurred during active duty service.

The Veteran is reminded that since she did not engage in combat, her lay testimony alone is not sufficient for purposes of establishing the occurrence of her alleged stressors.  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran is reminded she must provide evidence other than her lay statements to demonstrate such behavior changes did occur.

4.  After the above development is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with a VA licensed clinical psychologist or psychiatrist.

The claims file must be made available to the examiner for review and indication that a review took place should appear in the examination report.

Based on examination findings, as well as a review of the claims file, including treatment records, personnel records, all lay statements of record and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have PTSD under DSM-IV standards? 

b)  If a diagnosis of PTSD is made, the examiner should indicate whether it is at least as likely as not (50 percent or greater degree of probability) that PTSD manifested due to the Veteran's experiences during service, to include the alleged sexual assaults as opposed to manifesting due to another cause or factor.

c) If the Veteran is found to have other psychiatric disorders besides PTSD, the examiner should opine as to whether they are at least as likely as not a result of or caused by service or any event therein.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A complete rationale must be given for all opinions and conclusions expressed.

5.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




